Allowable Subject Matter

Claims 11-15, 17-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of Agrawal et al. (US 2021/0,142,159) and Sharon et al. (US 2018/0,358,988)  do not disclose “a learning device, comprising: a memory unit configured to store a first code word; and a processor connected to the memory unit, the processor configured to: receive the first code word and then generate a second code word from the first code  by adding noise to the first code word; decode the second code word in a first decoding process and then output  a decoding result of the first decoding process as a third code word; determine whether the third code word matches the first code word; include the second code word in a learning data set when the third code word from the first decoding process matches the first code word ; and  calculate a weighting value for a second decoding process  from the learning data set, the second decoding process being a message passing decoding in which  a message transmitted in the message passage decoding is multiplied by the weighting value” as recited in claim 11 and in similar claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thien Nguyen/           Primary Examiner, Art Unit 2111